Mr. Justice Clayton
delivered the opinion of the court.
There is but a single point involved in this record; whether, after an estate has been reported insolvent, and commissioners have been appointed to audit the claims, whose report has been made and ratified by the court, it is competent for the court, at a subsequent term, on the application of the administrator, to open the account and submit any of the claims so ratified, to referees, to be passed upon by them. This point, we regard as settled by previous adjudications of this court. Chewning v. Peck and wife, 6 How. 524. Smith v. Berry, Opin. Bk. 431. *
It is thus the rule, that any term of the probate court, after the report has been received and approved, it is too late to attempt to open it. During the term to which the report is made, the court, of course, would have power, upon cause shown, to order a reference, in the manner prescribed by the statute. H. & H. 410.

The decree of the probate court is affirmed.


 Merritt J. Smith v. T. V. Berry, administrator of N. Touchstone, deceased, is reported in this volume, supra 321.